Citation Nr: 1723487	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-08 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1973 to June 1976, from March 1983 to January 1987, and from August 1987 to July 1995.  He also has additional service in the Army Reserve.

This matter is on appeal before the Board of Veterans' Appeals (Board) from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for sleep apnea.

In August 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In November 2014, the Board remanded the matter for a VA examination, which was conducted in January 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For the reasons discussed below, a new examination and opinion are needed to best adjudicate the Veteran's sleep apnea claim.  

The Court has stated that the Veteran is entitled to compliance with the specific remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In pertinent part, the Board's November 2014 remand directives required the RO schedule the Veteran for a VA examination to determine the nature, extent, and etiology of his sleep apnea.  The examiner was to provide an opinion as to whether the Veteran's sleep apnea was related to military service.  The examiner was specifically asked to address the Veteran's reports of fatigue while in service in the mid-1980s and a January 1988 complaint of fatigue times one week.  

The Veteran was provided a VA examination in January 2015.  The examiner noted that the Veteran's report of fatigue in 1988 was found to be stress-related.  VBMS, 01/22/2015, Medical Records:  C&P Exam, DBQ Medical Opinion at 2.  She determined that his sleep apnea was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  Most of the examiner's rationale addressed general causes of fatigue and lacked a clear opinion regarding the nature and etiology of the Veteran's sleep apnea.  Moreover, the only rationale that the examiner provided to directly address the Veteran's sleep apnea was a statement that the Veteran's STRs were silent to any diagnosis or treatment of a sleep disorder during active duty.  Id. at 4-5.  The examiner's rationale did not indicate whether or not she considered the fact that diagnoses and treatments for sleep apnea were less common in 1988, the year that the Veteran complained about fatigue.  

The Court has also held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In this case, the examiner indicated that she had reviewed the Veteran's claims file; however, she did not address statements from the Veteran and his wife reporting that he had issues with loud snoring, gasping for air, and fatigue for twenty years before the diagnosis.  See, e.g., VBMS, 08/30/2013, Non-medical Evidence:  Buddy/Lay Statement at 1, VBMS, 11/22/2010, Correspondence - Miscellaneous:  VA 21-4138 Statement in Support of Claim at 1.  In this regard, it does not appear that the examiner considered the statements of the Veteran and his wife.  

Finally, the Board recognizes that the absence of in-service evidence of sleep apnea is not fatal to a claim for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

As such, a remand is necessary in order to afford the Veteran a new VA examination to determine the etiology of the Veteran's sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea.  The examiner must review the claims file and note such review in the examination report.  The review should include the Veteran's report of fatigue in January 1988 and the lay statements of the Veteran and his wife.  See VBMS, 01/29/2015, Medical Records Treatment Record - Government Facility at 3, VBMS, 08/30/2013, Non-medical Evidence:  Buddy/Lay Statement at 1, VBMS, 11/22/2010, Correspondence - Miscellaneous:  VA 21-4138 Statement in Support of Claim at 1, VBMS, Virtual VA Documents, 11/30/2013 at 1, Hearing Transcript, Travel Board 2-8.  Please note that additional pertinent records, including the 2013 hearing transcript, can only be found on Virtual VA documents in VBMS.  See, e.g., Id.

The examiner should state whether it is more likely than not (50 percent or greater probability) that the Veteran's sleep apnea is related to service. 

The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so.

2.  If the benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


